DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference Chen et al [US 2013/0009621 A1] in view of Deng et al [US 2015/0102742 A1] does not teach or discloses “control an output current of the current adjustment circuit to be shunted based on the first control signal; a driving-voltage generation circuit, configured to generate a driving voltage based on the output current; and a current generation circuit, configured to generate the driving current based on the driving voltage, wherein the driving current is correlated with the duty cycle information.” (see page 5-7).
Examiner disagrees:
The claim recited “control an output current of the current adjustment circuit to be shunted based on the first control signal;” in view of the applicant specification in paragraph [0050] “The current adjustment circuit 51 further includes a shunt circuit 51b. The shunt circuit 5lb receives the first control signal VD, and shunts the output current of the operational transconductance amplifier 51a based on the first control signal VD, so as to adjust the output current Ie of the current adjustment circuit 51.” Furthermore, Chen discloses control (Paragraph [0037-39 & 0050]) an output current of the current adjustment circuit (Fig. 3a, 202, 203, 201 and control signal & Paragraph [0030-33]) to be shunted (Fig. 5-6, T2 and S7-S8 & Paragraph [0050-59 & 0056-57]) based on the first control signal (Fig. 3a, Control signal Vctrl1 & Paragraph [0054]); a driving-voltage generation circuit (Fig. 5, 204 & Paragraph [0026]), configured to generate a driving voltage (Fig. 5, output of 204) based on the output current (Paragraph [0037-39 & 0050]); and a current generation circuit (Fig. 5, 303 and 205 and Ro), configured to generate (Fig. 3a, 303 and Io & Paragraph [0032]) based on the driving voltage (Fig. 5, output of 204), wherein the driving current (Fig. 3a, 303 and Io & Paragraph [0032]) is correlated with the duty cycle information (Paragraph [0025]).

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    509
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    696
    830
    media_image2.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,869,372 B2 in view of Chen et al [US 2013/0009621 A1]. 
Instant application: 17/097,428
U.S. Patent No. 10,869,372 B2
1. A current source circuit for generating a driving current, comprising: a current adjustment circuit, configured to: receive a referential voltage signal determined by a parameter of the current source circuit, a feedback signal characterizing the driving current, and a first control signal that comprises duty cycle information, and control an output current of the current adjustment circuit to be shunted based on the first control signal; a driving-voltage generation circuit, configured to generate a driving voltage based on the output current; and a current generation circuit, configured to generate the driving current based on the driving voltage, wherein the driving current is correlated with the duty cycle information.
1. A current source circuit for generating a driving current, comprising: a first-control-signal generation circuit, configured to receive a PWM dimming signal to generate a first control signal; a current adjustment circuit, configured to: receive a referential voltage signal determined by a parameter of the current source circuit, a feedback signal characterizing the driving current, and the first control signal that comprises duty cycle information, and control an output current of the current adjustment circuit based on the first control signal; a driving-voltage generation circuit, configured to generate a driving voltage based on the output current; and a current generation circuit, configured to generate the driving current based on the driving voltage, wherein the driving current is correlated with the duty cycle information, wherein the current adjustment circuit comprises an operational transconductance amplifier, a first input terminal of the operational transconductance amplifier receives the referential voltage signal or a first voltage signal, based on the first control signal, wherein in a case that a duty cycle of the PWM dimming signal is greater than a preset value, the first control signal is kept in a first state, the first input terminal receives the referential voltage signal, and the feedback signal is controlled to be equal to the referential voltage signal, and in a case that the duty cycle of the PWM dimming signal is less than or equal to the preset value, the first control signal is switched between the first and a second state, an input signal of the first input terminal is switched between the referential voltage signal and the first voltage signal, and the feedback signal is adjusted to be linear with the duty cycle.


U.S. Patent No. 10,869,372 B2 does not specify to be shunted
Chen discloses to be shunted (Fig. 5-6, T2 and S7-S8 & Paragraph [0050-59 & 0056-57])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify U.S. Patent No. 10,869,372 B2 with to be shunted for purpose of avoid shoot-through between the switches of the first switch group and the second switch group as disclosed by Chen (Fig. 6, S7 & Paragraph [0050-53]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al [US 2013/0009621 A1] in view of Deng et al [US 2015/0102742 A1].
In regards to claim 1, Chen discloses a current source circuit (Fig. 3a &Paragraph [0030-33]) for generating a driving current (Fig. 3a, Vo), comprising: 
a current adjustment circuit (Fig. 3a, 202, 203, 201 and control signal & Paragraph [0030-33]), configured to: 
receive a voltage signal (Fig 3a, Vin), a feedback signal (Fig. 3a, Vfb) characterizing the driving current (Fig. 3a, Io), and a first control signal (Fig. 3a, Control signal Vctrl1 & Paragraph [0054]) that comprises duty cycle information (Paragraph [0025]), and 
control (Paragraph [0037-39 & 0050]) an output current of the current adjustment circuit (Fig. 3a, 202, 203, 201 and control signal & Paragraph [0030-33]) to be shunted (Fig. 5-6, T2 and S7-S8 & Paragraph [0050-59 & 0056-57]) based on the first control signal (Fig. 3a, Control signal Vctrl1 & Paragraph [0054]); 
a driving-voltage generation circuit (Fig. 5, 204 & Paragraph [0026]), configured to generate a driving voltage (Fig. 5, output of 204) based on the output current (Paragraph [0037-39 & 0050]); and 
a current generation circuit (Fig. 5, 303 and 205 and Ro), configured to generate the driving current (Fig. 3a, 303 and Io & Paragraph [0032]) based on the driving voltage (Fig. 5, output of 204), wherein the driving current (Fig. 3a, 303 and Io & Paragraph [0032]) is correlated with the duty cycle information (Paragraph [0025]).

    PNG
    media_image3.png
    505
    569
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    499
    592
    media_image4.png
    Greyscale



Chen does not specify receive a referential voltage signal determined by a parameter of the current source circuit
Deng discloses (Fig. 4, 403, 303 and 304) receive a referential voltage signal (Fig. 4, Dimming Signal from 301) determined by a parameter of the current source circuit (Fig. 4, 400 and 405 & Paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chen with receive a referential voltage signal determined by a parameter of the current source circuit for purpose of achieve voltage regulation or dimming mainly by phase control and can be turned on in each half cycle of a sine wave, to obtain a same conduction angle as Deng (Paragraph [0003]).

In regards to claim 2. Chen in view of Deng discloses the current source circuit according to claim 1, 
wherein the current adjustment circuit (Fig. 6, 202) comprises an operational transconductance amplifier (Fig. 6, 202) having a first input terminal for receiving the referential voltage signal (Fig. 6, Vin) and a second input terminal for receiving the feedback signal (Fig. 6, Vfb), and is configured to shunt a current (Fig. 5-6, T2 and S7-S8 & Paragraph [0050-59 & 0056-57]) at an output terminal of the operational transconductance amplifier (Fig. 6, 202) based on the first control signal (Fig. 5, Vctrl Control signal & Paragraph [0058]), in order to adjust the output current of the current adjustment circuit (Fig. 6, 202).

In regards to claim 3. Chen in view of Deng discloses the current source circuit according to claim 2, 
wherein the output current is the current at the output terminal of the operational transconductance amplifier (Fig. 6, 202), in a case that the first control signal is in a first state (Fig. 5, Vctrl Control signal & Paragraph [0058 & 0033]); and the output current is smaller than the current at the output terminal of the operational transconductance amplifier, in a case that the first control signal is in a second state (Fig. 5, Vctrl Control signal & Paragraph [0058 & 0033]).

In regards to claim 4. Chen in view of Deng discloses the current source circuit according to claim 2, wherein the current adjustment circuit comprises a shunt circuit (Fig. 5-6, T2 and S7-S8 & Paragraph [0050-59 & 0056-57]); and a first portion (Fig. 6, T2 to IS2) in the current at the output terminal (Fig. 6, output terminal of 202) of the operational transconductance amplifier is shunted by the shunt circuit (Fig. 5-6, T2 and S7-S8 & Paragraph [0050-59 & 0056-57]), and a second portion (Fig. 6, T1 to T3 to 303) remained in the current at the output terminal (Fig. 6, output terminal of 202) serves as the output current (Fig. 6, output current of 204) in a case that the first control signal is in the second state (Fig. 5, Vctrl Control signal & Paragraph [0058 & 0033]).

In regards to claim 5. Chen in view of Deng discloses the current source circuit according to claim 4, wherein the shunt circuit (Fig. 5-6, T2 and S7-S8 & Paragraph [0050-59 & 0056-57]) comprises: a controllable switch (Fig. 5-6, T2 and S7-S8 & Paragraph [0050-59 & 0056-57]), coupled to the output terminal (Fig. 6, output terminal of 202) of the operational transconductance amplifier, and switched between on and off according to the first control signal (Fig. 5, Vctrl Control signal & Paragraph [0058 & 0033]); and a current source (Fig. 6, Is2), coupled in series with the controllable switch (Fig. 6, S7 & Paragraph [0050-53]) so as to shunt (Fig. 5-6, T2 and S7-S8 & Paragraph [0050-59 & 0056-57]) the first portion (Fig. 6, T2 to IS2) in the current at the output terminal (Fig. 6, output terminal of 202) of the operational transconductance amplifier.

In regards to claim 6. Chen in view of Deng discloses the current source circuit according to claim 1, wherein the driving-voltage generation circuit (Fig. 5, 204 & Paragraph [0026]) comprises a filter circuit (Fig. 6, C3), configured to filter the output current to generate the driving voltage (Fig. 5, output of 204).

In regards to claim 7. Chen in view of Deng discloses the current source circuit according to claim 1, wherein the current generation circuit (Fig. 5, 303 and 205 and Ro) comprises a transistor (Fig. 6, 303), and the driving voltage controls a voltage (Fig. 6, output signal from 204 & Paragraph [0033]) at a control terminal of the transistor (Fig. 6, 303) to generate the driving current flowing through the transistor (Fig. 6, 303).

In regards to claim 8. Chen in view of Deng discloses the current source circuit according to claim 1, wherein the first control signal is a PWM dimming signal (Paragraph [0066]), and the duty cycle information is a duty cycle of the PWM dimming signal (Paragraph [0066 & 0025]).
In regards to claim 12. Chen in view of Deng discloses an LED driving circuit (Deng: Fig. 4, 408), comprising: the current source circuit (Chen: Fig. 3a &Paragraph [0030-33]) according to claim 1, and a driving circuit (Deng: Fig. 407 & Paragraph [0031]); wherein the driving circuit (Deng: Fig. 407 & Paragraph [0031]) receives an input voltage and converts the input voltage to an output voltage (Deng: Fig. 407 & Paragraph [0031]) to drive an LED serving as a load (Deng: Fig. 4, 408), and wherein the current source circuit (Chen: Fig. 3a &Paragraph [0030-33]) is coupled in series with the LED serving as the load (Deng: Fig. 4, 408), to provide the driving current flowing through the LED serving as the load (Deng: Fig. 4, 408).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al [US 2013/0009621 A1] in view of Deng et al [US 2015/0102742 A1] as applied to claim 14 above, and further in view of Kuang et al [US 2013/0154487 A1].
In regards to claim 9. Chen in view of Deng discloses the current source circuit according to claim 8, 
Chen in view of Deng does not specify wherein: the feedback signal is controlled to be linear with the duty cycle in a case that the duty cycle of the PWM dimming signal is less than 1; and the feedback signal is controlled to be equal to the referential voltage signal in a case that the duty cycle of the PWM dimming signal is 1.
Kuang discloses wherein: the feedback signal (Fig. 5, ILED) is controlled to be linear with the duty cycle in a case that the duty cycle (Fig. 5, D) of the PWM dimming signal is less than 1 (Fig. 5, & Paragraph [0037-49]); and the feedback signal (Fig. 5, ILED) is controlled to be equal to the referential voltage signal in a case that the duty cycle (Fig. 5, D) of the PWM dimming signal is 1.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chen in view of Deng with the feedback signal is controlled to be linear with the duty cycle in a case that the duty cycle of the PWM dimming signal is less than 1; and the feedback signal is controlled to be equal to the referential voltage signal in a case that the duty cycle of the PWM dimming signal is 1 for purpose of uniform the LED brightness and preventing the catastrophic damage on LED system as disclosed by Kuang (Paragraph [0039]).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“wherein the current source circuit further comprises a first-control-signal generation circuit; the first-control-signal generation circuit receives a PWM dimming signal to generate the first control signal; the first control signal is kept in the first state, and the feedback signal is controlled to be equal to the referential voltage signal, in a case that a duty cycle of the PWM dimming signal is greater than a preset value; and the first control signal is switched between the first state and the second state, and the feedback signal is adjusted to be linear with the duty cycle, in a case that the duty cycle of the PWM dimming signal is less than or equal to the preset value” as recited in claim 10
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844